Appeal by an employer and its insurance carrier from decisions and *1091award of compensation made by the Workmen’s Compensation Board. Claimant, the injured employee, suffered a heart attack while “ up-ending ” a drum filled with liquid soap which weighed at least 480 pounds. The board has found that claimant suffered an accidental injury. There is evidence to sustain this finding. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.